Case 1:19-cr-00064-GHW Document 57 Filed 07/16/20 Page 1 of 2

LAW OFFICE OF

STEPHANIE M. CARVLIN, ESQ.
140 Broadway, Suite 4610
New York, New York 10005

STEPHANIE M. CARVLIN, ESQ. TELEPHONE: 212-748-1636
FAX: 212-858-7750

E-MAIL: CARVLIN@HOTMAIL.COM
July 16, 2020

Honorable Gregory H. Woods
United State District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Natalie Mayflower Sours Edwards
19-cr-00064 (GHW)

Dear Judge Woods:

As the Court knows, | was assigned as counsel to Dr. Sours Edwards to address
with her the issues she raised in three pro se ex parte communications to the Court, which
she sent on or about June 21, 2020. | have read the documents thoroughly and discussed
the contents with Dr. Sours Edwards. She has authorized me to seek permission from the
Court to withdraw the submissions. To the extent the Court has read the documents, |
ask that their contents not be considered further by the Court. | believe this obviates the
need to address any redaction issues raised by the material. | have consulted with the
Assistant United States Attorneys who are representing the government in this case as
well as with counsel for Dr. Sours Edwards, Jacob Kaplan, and the government has no
objection to this request.

Dr. Sours Edwards also seeks a change of counsel. | have advised counsel for Dr.
Sours Edwards and the government of this. | ask that the Court hold a conference to
address this issue. All the parties and Dr. Sours Edwards have easy availability on
Tuesday, July 21, 2020, and we will, of course, make ourselves available at any other
time dictated by the Court.

 
cc:

Case 1:19-cr-00064-GHW Document 57 Filed 07/16/20 Page 2 of 2

AUSA Kimberly J. Ravener
AUSA Daniel C. Richenthal
Mare Agnifilo, Esq.

Jacob Kaplan, Esq. (via ECF)
